IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David L. Brewster,                       :
                         Petitioner      :
                                         :
               v.                        :
                                         :
Pennsylvania Board of Probation          :
and Parole,                              :
                        Respondent       :        No. 2372 C.D. 2014


                                      ORDER


            NOW, October 14, 2015, having considered petitioner’s application for

reargument en banc, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge